DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 September 2022.
Applicant's election with traverse of Group I in the reply filed on 19 September 2022 is acknowledged.  The traversal is on the ground(s) that the search wouldn’t be burdensome on the examiner because groups I, II and III are classified in G06F3/0412.  This is not found persuasive because G06F3/0412 is a large subclass and burdensome search can still exist within the same classification, such as employing different search strategies or search queries regarding the separately claimed features.
The requirement is still deemed proper and is therefore made FINAL.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1 October 2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,163,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.


Below is a comparison between present claim 1 and patented claim 4:
Present claim 1
Patented claim 4
A touch display substrate, comprising:
A touch display substrate, comprising:
a plurality of sub-pixel units, arranged in an array, each of the plurality of sub-pixel units comprising a pixel unit switch;

a plurality of sub-pixel units arranged in an array including a plurality of first sub-pixel units and a plurality of second sub-pixel units, wherein for any two adjacent rows of sub-pixel units, the first sub-pixel units in a first row of sub-pixel units are staggered in a row direction with respect to the sub-pixel units in a second row of sub-pixel units adjacent to the first row of sub-pixel units by a row distance of X sub-pixel units, 0<X<1, each first sub-pixel unit in the first row of sub-pixel units has a color different from a color of the second sub-pixel unit adjacent to the each first sub-pixel unit, and each of the plurality of sub-pixel units comprises a pixel unit switch;
data lines, each of the data lines arranged at a gap between two adjacent columns of the plurality of sub-pixel units; and
data lines, each of the data lines arranged at a gap between two of the plurality of first sub-pixel units; and
touch signal lines, each of the touch signal lines arranged at the gap between the two adjacent columns of the plurality of sub-pixel units and has a bend shape,
touch signal lines, each of the touch signal lines arranged at the gap between the two of the plurality of first sub-pixel units,

wherein the touch signal lines and the data lines extend in a column direction and are in a same layer, and the touch signal lines are insulated from the data lines; wherein the pixel unit switch comprises an active layer, the active layer comprises a source region, a drain region and a channel region between the source region and the drain region, the active layer is in a layer different from a layer where the data lines and the touch signal lines are located, and the source region is electrically connected with the data line through a via hole;
wherein the data lines comprise a first data line, and the touch signal line is at the gap, where the first data line is located, extending in a column direction,
wherein the data lines comprise a first data line, and the touch signal line is at the gap, where the first data line is located, extending in the column direction;

wherein the pixel unit switches of the plurality of sub-pixel units comprise a first pixel unit switch connected with a first side of the first data line; and wherein a projection of the touch signal line in a direction perpendicular to the touch display substrate is between the source region and the drain region of the first pixel unit switch.

wherein: a first distance is greater than a second distance,
wherein the data lines further comprise a second data line, and the touch signal line is not at the gap, where the second data line is located, extending in the column direction, and
wherein two of the data lines closest to a same touch signal line comprise the first data line and the second data line, a first distance is from the same touch signal line to the second data line of the two of the data lines in a row direction, a second distance is from the first data line of the two of the data lines to another second data line closest to the first data line of the two of the data lines in the row direction, and the first distance is equal to the second distance.

the first distance is a distance in the row direction between two of the data lines closest to a same touch signal line among the touch signal lines, and 

the second distance is a distance in the row direction between any two adjacent ones of the data lines between two adjacent ones of the touch signal lines.

wherein: the data lines further comprise a second data line, wherein the touch signal line is not at the gap, where the second data line is located, extending in the column direction; and the two of the data lines closest to the same touch signal line comprise one first data line and one second data line, and a distance in the row direction and between the touch signal line and the second data line in the two of the data lines closest to the same touch signal line is equal to the second distance.


As shown above, besides wording, the main difference between present claim 1 and patented claim 4 is that present claim 1 is broader than patented claim 4.  Therefore, present claim 1 is anticipated by patented claim 4.
Claims 2-9 are similarly rejected as above over claims 1-17 of U.S. Patent No. 11,163,389.

Allowable Subject Matter

Claims 1-9 would be allowable if rewritten or amended to overcome the Double Patenting Rejection, set forth in this Office action, or by filing a Terminal Disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
11 October 2022